Citation Nr: 1640281	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  08-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected right knee and low back disabilities.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to May 1986 and from June 6 to July 28, 1987, with additional periods of National Guard duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2003 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The August 2003 rating decision denied service connection for chronic cervical pain, and the February 2009 rating decision denied entitlement to SMC based on the need for aid and attendance or housebound status.  

The Board remanded the issues in December 2011 and January 2015 for further development.  The RO was instructed to schedule the Veteran for a VA examination to obtain medical opinions on the nature and etiology of any diagnosed cervical spine disability.  The RO was also instructed to issue a Statement of the Case (SOC) for the SMC issue, and obtain a medical opinion of the extent to which the Veteran's service-connected disabilities affected his ability to function independently.  The Veteran was provided with VA cervical spine examinations in March 2014 and February 2016, an SOC was issued in March 2015 on the issue of entitlement to SMC, and a medical opinion on SMC was provided in February 2016.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review of the claims.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative arthritis of the cervical spine, which was not manifested in active service and is not otherwise etiologically related to such service, to include as secondary to service-connected right knee or low back disabilities.

2.  The Veteran is not permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.  

3.  The Veteran does not have a single service-connected disability rated as 100 percent disabling and he is not permanently housebound by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for special monthly compensation based on aid and attendance and/or housebound status have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
	
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in September 2002, prior to the adjudication of the claim for service connection for a cervical spine disability, and in September 2008, prior to the adjudication of the claim for entitlement to SMC.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and SMC, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the claims on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in May 2004, March 2014, and February 2016 to obtain medical evidence regarding the nature and severity of the claimed disabilities.  The Board finds the VA examinations and opinions to be adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Service Connection

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309 (a), such as arthritis. See Dorland's Illustrated Medical Dictionary 531 (30th ed. 2003) (defining degenerative joint disease as osteoarthritis).  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303 (b); Walker, 708 F.3d at 1336.

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Cervical Spine Disability

The Veteran contends that he has chronic cervical pain that is directly connected to his service-connected lumbar back pain and/or right knee disability.  See the August 2004 VA Form 9; October 2004 statement.

After careful review, the Board finds the service connection for a cervical spine disability is not warranted. 

STRs clearly indicate that the Veteran injured his right knee in June 1987; however, they are negative for complaints, diagnosis, or treatment of any cervical spine problems.  In addition, in February 1990, May 1992, and May 1998 Army National Guard examinations, the Veteran's spine was noted to be clinically normal. 

Review of the record shows that the Veteran first complained of neck pain in July 2002, approximately 15 years after service separation.  Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is one factor for consideration against a finding that the disability is directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In a July 2002 VA examination (through QTC services), the Veteran's cervical spine range of motion measurements were flexion to 65 degrees, extension to 50 degrees, right and left lateral flexion to 35 degrees, and right and left rotation to 80 degrees.  There was no evidence of radiating pain with movement, muscle spasms, tenderness, or radiculopathy.  There was pain on flexion at 55 degrees and extension at 45 degrees.  X-rays showed a normal cervical spine.  The examiner indicated that the Veteran had cervical spine arthralgia, which is a finding of pain but not a diagnosis of a chronic disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In an April 2004 private treatment report, the Veteran reported neck pain and new onset radicular symptoms in his left arm.  The treating doctor noted that the Veteran had approximately 50 percent of the normal range of motion of the cervical spine.  X-rays showed a moderate sized paramedian disc herniation at C6-7.

In a May 2004 VA examination, the Veteran reported that his neck had been bothering him since the in-service knee injury.  Upon physical examination, he had considerable tenderness over the neck area, and limited range of motion, including flexion to 20 degrees, extension to 20 degrees, right and left lateral bending to 10 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that when the Veteran's neck movements were observed outside of the examination room, they approached normal.  X-rays showed a normal cervical spine.  The examiner indicated that there was no cervical spine pathology to render a diagnosis.  

In May and December 2004 VA treatment records, the Veteran reported having neck pain related to his in-service injury.  However, VA treatment records dated in February 2005, October 2006, and May 2008 indicate that the Veteran reported low back and right knee pain, but are negative for complaints of neck pain.

The Veteran's spouse, R.S., submitted a statement in July 2006, indicating that she has watched as the Veteran has gotten worse since surgery on his right knee in 2001.  She asserts that the Veteran cannot walk for 10 minutes without pain, cannot sit for 30 minutes without his leg going numb and having back pain, cannot drive without pain, and cannot take a shower or get dressed without her help.  She indicates that she does all the cleaning, and the Veteran cannot get on the floor to play with their son.

VA treatment records indicate that in January 2008, an outside consultation report showed a small paramedial and posterior recurrent disk herniation between C6 and 7, compressing the C7 nerve root.

In October 2012, a VA MRI of the cervical spine showed mild degenerative changes of the cervical spine without spinal cord signal abnormality.

In March 2013, the Veteran had a VA physical therapy evaluation for complaints of neck and right shoulder pain.  The physical therapist noted the October 2012 MRI results.

In March 2014, the Veteran was afforded another VA examination of the cervical spine.  He reported having daily pain in his neck on movement, with numbness, pain, and weakness in his hands.  Range of motion measurements revealed forward flexion to 40 degrees (with objective evidence of painful motion at 35 degrees), extension to 35 degrees (pain at 30 degrees), right lateral flexion to 30 degrees (pain at 25 degrees), left lateral flexion to 35 degrees (pain at 30 degrees), right lateral rotation to 60 degrees (pain at 55 degrees), and left lateral rotation to 65 degrees (pain at 65 degrees).  After repetitive-use testing with three repetitions, the range of motion measurements remained the same.  The Veteran had localized tenderness or pain to palpation of the neck and muscle spasms that did not result in abnormal gait or abnormal spinal contour.  Muscle strength in the bilateral elbows, wrists, and fingers were normal; however, sensation to light touch was decreased in the bilateral shoulder area, inner/outer forearms, and hand/fingers.  The Veteran did not have radicular pain or other signs of radiculopathy, specifying that the reported pain and numbness in the hands were not physiological.  Noting the October 2012 MRI results, the examiner asserted that he was unable to find any medical literature relating cervical spine degenerative arthritis to a knee or lower back condition.  As such, the examiner opined, it was less likely than not that the Veteran's cervical spine condition of degenerative arthritis is secondary to his service-connected knee or lower back conditions.

The Veteran had a third VA cervical spine examination in February 2016.  Range of motion measurements were all normal, including forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  After repetitive use testing with at least three repetitions, there was no additional loss of function or range of motion.  The Veteran had diffuse and non-specific tenderness throughout the posterior neck, but the examiner observed the Veteran using essentially full cervical range of motion in flexion and lateral rotation during the course of the examination, without any objective evidence of painful motion.  The examiner noted that the information the Veteran provided about limitations during flare-ups and with repeated use over time was inconsistent with examination findings, asserting that the examination required repeat testing and "considerable distraction for reliable assessment," and that the Veteran's functional ability conflicted with that observed during casual movement during the course of the examination.  As such, the examiner could not say without resort to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups.  Muscle strength in the bilateral elbows, wrists, and fingers were normal.  Deep tendon reflexes in the bilateral biceps, triceps, and brachioradialis were normal, and results for sensation to light touch of the bilateral shoulders, inner/outer forearms, and hand/fingers were also normal.  The Veteran had no signs of radicular pain or radiculopathy; the examiner specified that the Veteran had very mild and non-specific sensorimotor neuropathy, and his sensory complaints did not follow a neuroanatomic pattern and did not resemble symptoms of radiculopathy.  

The examiner opined that the Veteran's "inconsistent and histrionic responses during the examination exceed that which would be associated with the Veteran's conditions."  He indicated that the majority of the Veteran's complaints were not physiologic and were not supported by objective findings.  The examiner concluded that the Veteran's mild degenerative cervical spine disease was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, and concluded that it was more likely than not related to lifestyle, wear and tear, and effects of aging.  The examiner also concluded that the Veteran's cervical spine condition was less likely than not proximately due to or the result of a service-connected condition, noting that although injuries and abnormal biomechanics can accelerate the disease in some instances, there was insufficient evidence of that in this instance.  Rather, the mild degenerative change was consistent with advancing age and was the most likely etiology.

The Board finds that the VA examiners' opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiners' opinions were rendered after reviewing the Veteran's VA medical records, soliciting a medical history from the Veteran, and conducting a physical examination and clinical testing of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiners provided facts and rationale on which they based their opinions.  Both the March 2014 and February 2016 VA examiners indicated that the Veteran's cervical spine degenerative arthritis was less likely than not secondary to his service-connected knee and low back disabilities, and the February 2016 examiner specified that the cervical spine condition was more likely than not related to lifestyle, wear and tear, and effects of aging.  In addition, the February 2016 examiner also opined that the cervical spine condition was less likely than not 
incurred in or caused by the claimed in-service injury, event, or illness, and the Board notes that the Veteran has not claimed that his cervical spine disability is directly related to active service.  

Furthermore, as noted above, the Veteran first complained of and sought evaluation for cervical spine symptoms in July 2002, approximately 15 years after his separation from active military service separation.  Such a lengthy time interval between service and the earliest post-service documentation of the disability is one factor for consideration against a finding that a disability is directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiners.  As such, there is no competent medical evidence that relates the current cervical spine degenerative disease to military service or to service-connected right knee or low back disabilities.

The Board also finds that although the Veteran and his spouse can describe observable symptoms including pain and limited motion, their statements cannot be used to determine whether a cervical spine diagnosis is related service or to service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran has the medical education and training required to make competent clinical diagnosis, or to attribute such a diagnosis to other conditions.  As such, the Board finds the Veteran and his spouse's statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to cervical spine diagnoses.

As the Veteran has a diagnosis of arthritis which is one of the listed chronic diseases, the Board carefully considered whether service connection was warranted under 38 C.F.R. § 3.303 (b) or on a presumptive basis.  As explained by the Court in Walker, there are two ways to establish service connection for a chronic disease. In this case, the Veteran was not diagnosed with arthritis during service.  Furthermore, he did not have characteristic manifestations of the disease process (arthritis) during service and arthritis was not noted during service.  As such, it cannot be said that the chronic disease (arthritis) was established and not subject to legitimate question during service.  Furthermore, there is no evidence reflecting arthritis to a compensable degree within one year of the Veteran's separation from service.  Rather, as noted above, the first complaint of pain occurred in 2002 and the first diagnosis on x-ray was in 2004.  Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.


The Veteran and his spouse have indicated that he had pain since the in-service knee injury.  The Veteran and his spouse are competent to report the presence of symptoms and frequency of treatment. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find the report of continuous symptoms to be credible.  As noted above, there is a gap of nearly 14 years between the Veteran's discharge from service and the first treatment for his neck.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Here, there is not silence alone.  As outlined above, post-service at least 3 Army National Guard examinations assessed the spine as normal.  Additionally, x-rays in 2002 also reflected a normal cervical spine.  

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for a cervical spine disability, to include as secondary to service-connected right knee and/or low back disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Special Monthly Compensation (SMC)

Law and Regulations

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C.A. § 1114 (k) through (s), and 38 C.F.R. §§ 3.350 and 3.352.  Under VA laws and regulations, SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. §§ 1114 (l); 38 C.F.R. § 3.350.  Aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.350 (b)(3). 

Determinations as to need for aid and attendance must be based on actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability to dress or undress himself or keep himself ordinarily clean and presentable, frequent need for adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed himself through loss of coordination of upper extremities or through weakness, inability to attend to the wants of nature, or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the individual from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352.

All of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352 (a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a).

In addition, SMC at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17  of this chapter), the Veteran:  has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351 (d).

Analysis

The Veteran contends that due to the extreme severity of his service-connected disabilities, he is no longer able to complete some easy, everyday tasks, and he is homebound.  See the April 2008 statement; April 2008 SMC application.

The Veteran is service-connected for a right knee disability (rated under Diagnostic Code 5260-5261 as 20 percent disabling and also under Diagnostic Code 5257 as 10 percent disabling), low back disability (rated as 40 percent disabling), right hip disability (rated as 20 percent disabling), left hip disability (rated as 10 percent disabling), peripheral neuropathy of the bilateral lower extremities (each rated as 20 percent disabling), and a mood disorder (rated as 30 percent disabling).  A total rating based upon individual unemployability (TDIU) has been in effect since August 2004.

In a March 2008 letter, the Veteran's private physician, Dr. M.Y., indicated that the Veteran is in constant low back and right leg pain, and also had right leg numbness and tingling.  She asserted that the Veteran had begun having problems standing for more than five minutes at a time, and needed assistance with activities of daily living, including bathing and shaving.  Dr. M.Y. also stated that the Veteran had difficulty climbing stairs, which are needed to use the bathroom in his home.

VA treatment records dated between 2008 and 2015 indicate that the Veteran was seen consistently for knee pain, back pain, mental health treatment, and various other medical issues, but are silent for mention of the Veteran being housebound or bedridden at any point.  In March 2014 VA examinations of the lumbar spine, cervical spine, and hips, the Veteran reported that he did not use any assistive devices as normal modes of locomotion.  In a March 2014 VA mental health examination, the Veteran was noted to be able to walk without difficulty and bend his torso to write at an angle without difficulty.  He was also found to be competent to manage his financial affairs, and his daily activities included taking his son to school, going to the store, folding clothes, watching TV, and picking his son up from school.  

In a February 2016 VA examination for aid and attendance, the examiner indicated that he Veteran was not permanently bedridden or currently hospitalized, and could travel beyond his domicile.  The Veteran also did not use an orthopedic or prosthetic appliance.  He never experienced dizziness, had mild and occasional memory loss, and did not have imbalance that affected the ability to ambulate.  The examiner indicated that the Veteran could perform all self-care skills.  The examiner noted that the Veteran had 16 years of medical records, none of which identified disabilities warranting aid and attendance.  In terms of mental competency, the examiner noted that the Veteran knew the amount of his benefit payments, prudently handled the payments, knew the amount of his monthly bills, and personally handled money and paying bills.  Specifically, the examiner noted that the Veteran's thoracolumbar, cervical spine, and right knee conditions had minimal effects on his ranges of motion, which did not limit his mobility or indicate the need for aid and attendance.  The Veteran's peripheral neuropathy was very mild and did not limit mobility or indicate the need for aid and attendance.  In addition, the Veteran's non-service-connected conditions included obesity, which was stable and did not limit mobility or indicate the need for aid and attendance; colon cancer, for which the Veteran completed chemotherapy in August 2015 and did not limit mobility or indicate the need for aid and attendance; and GERD, for which the Veteran took an H2 blocker and did not limit mobility or indicate the need for aid and attendance.  

Based on the foregoing, the Board finds that special monthly compensation based on the need for aid and attendance or housebound status is not warranted.

The evidence of record demonstrates that, as the result of his service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.  

In addition, the record reflects that the Veteran is not bedridden.  The Board acknowledges that the Veteran reported spending most of his time watching TV.  However, the Veteran's treatment records do not reflect that the Veteran must stay in bed due to his service-connected disabilities; these records do not reflect any (voluntary or required) bed rest.  The Board also notes that the Veteran does not use any assistive devices as normal modes of locomotion. 

Moreover, the record does not reflect that the Veteran is so helpless as to be in need of regular aid and attendance of another person.  The evidence shows that the Veteran's service-connected disabilities do not cause him to be in need of another person to help with his activities of daily living.  In this regard, the Board acknowledges that the Veteran's spouse has stated that she helps him shower and dress; however, the evidence does not show that the Veteran requires assistance with activities of daily living.  The February 2016 VA aid and attendance examiner specifically indicated that the Veteran is able to perform all skills of self-care, and that his mobility is not limited.  The Board further observes that the Veteran has not complained to his treating providers of an inability to ambulate or attend medical appointments due to his service-connected disabilities. 

As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person.  There is nothing in the record which establishes that the Veteran needs aid and attendance due to his service-connected disabilities.  Accordingly, the Board concludes that special monthly compensation based upon need for aid and attendance is not warranted.

Finally, regarding special monthly compensation based on housebound status, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for special monthly compensation under 38 U.S.C.A. § 1114 (s).  The Veteran's TDIU has not been attributed to a single disability, such that it would be considered to be equivalent to a total evaluation.  See February 2005 rating decision.  In fact, in his August 2004 application for TDIU the Veteran indicated his right hip, back and mood disorder prevented him from working.  In the remarks section he further listed his knees and neck as causing problems securing employment.  The Board further considered whether the TDIU could be attributed solely to one disability.  In this regard if the TDIU could be attributed solely to the back and associated radiculopathy then the other knee, hip and mood disabilities would meet the 60 percent threshold.  Alternatively, if the TDIU was attributed solely to the knees and associated hip disabilities then the back and mood would meet the additional 60 percent threshold.  (The Board notes that while the Board could consider all joints as one disability under 38 C.F.R. §  4.16a, doing so would not assist the Veteran as the only remaining disability in such case would be the mood disorder rated as 30 percent disabling.)  In this regard, the February 2016 VA examination noted that while the back condition impacted the ability to work "sedentary occupational activities would not necessarily be limited so long as reasonable accommodation for positional changes and reasonable workstation accommodation is afforded.  Similarly, the VA examination for the peripheral neuropathy noted that the peripheral nerve condition had no impact on the ability to work.  Concerning the knee and hips, the February 2016 VA examiner found that the right knee would not adversely affect sedentary occupational activities with reasonable accommodation.  The examiner found the hip had no impact on the ability to perform occupational tasks.  In sum, the evidence does not reflect that the back and radiculopathy alone, or the knees and hips alone resulted in unemployability.  Significantly, even the Veteran has not alleged that only those specific disabilities resulted in his unemployability.  Rather, as noted by his application he felt all of his disabilities contributed to his ability to work.  For example, during the April 2014 VA mental examination he indicated he felt he could not do his dream jobs because of his back and his knee.  As noted above, considering all the joints to find TDIU would result in not meeting the 60 percent threshold for SMC.  Furthermore, the evidence does not reflect that he is confined to his house or living in a nursing home due to his service-connected disabilities. 

For the foregoing reasons, the Board finds that special monthly compensation based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cervical spine disability is denied.

Entitlement to special monthly compensation based on need for aid and attendance or housebound status is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


